Case 8:21-cv-00338-CJC-ADS Document 34 Filed 06/30/21 Page 1 of 3 Page ID #:219



   1 BENJAMIN M. SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice)
   7 kathleen.massey@dechert.com
   8 MARK CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendant
  13
                         UNITED STATES DISTRICT COURT
  14
                        CENTRAL DISTRICT OF CALIFORNIA
  15                            SOUTHERN DIVISION
  16 JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00338-CJC-ADS
  17 other similarly situated,
                  Plaintiffs,                 Judicial Officer: Cormac J. Carney
  18                                          Courtroom:        9B
            v.
  19
  20 MINDGEEK USA INCORPORATED,              NOTICE OF MOTION BY
     MINDGEEK S.A.R.L., MG                   DEFENDANTS TO DISMISS THE
  21 FREESITES LTD (D/B/A PORNHUB),
                                             COMPLAINT WITH PREJUDICE
  22 MG FREESITES II LTD, MG
     CONTENT RT LIMITED, AND 9219-           Date: August 2, 2021
  23 1568 QUEBEC INC. (D/B/A
                                             Time: 1:30 p.m.
  24 MINDGEEK),
                  Defendants.                Courtroom: 9B
  25
  26
  27
  28
Case 8:21-cv-00338-CJC-ADS Document 34 Filed 06/30/21 Page 2 of 3 Page ID #:220



   1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2
             PLEASE TAKE NOTICE that on August 2, 2021 at 1:30 P.M., or as soon
   3
   4 thereafter as this matter may be heard, Defendants MindGeek USA Incorporated,
   5 MindGeek S.A.R.L., MG Freesites Ltd, MG Freesites II Ltd, MG Content RT Ltd,
   6
     and 9219-1568 Quebec Inc. (collectively, “Defendants”) will and hereby
   7
   8 respectfully move for an order dismissing Plaintiff’s Complaint with prejudice
   9 pursuant to Federal Rule of Civil Procedure 12(b)(6).
  10
           This Motion will be heard in the Courtroom of the Honorable Cormac J.
  11
  12 Carney for the United States District Court in the Central District of California. The
  13 Court is located at the Ronald Reagan Federal Building and United States
  14
     Courthouse, Courtroom 9B, 411 West Fourth Street, Santa Ana, CA 92701-4516.
  15
  16 This Motion is based on this Notice of Motion, the attached Memorandum of Points
  17 and Authorities in Support of Defendants’ Motion To Dismiss the Complaint with
  18
     Prejudice, the pleadings on file herein and upon such other matters as may be
  19
  20 presented to the Court at the time of the hearing.
  21
  22
  23
  24
  25
  26
  27
  28
                                                1                       CASE NO. 8:21-CV-00338
                                        NOTICE OF MOTION
Case 8:21-cv-00338-CJC-ADS Document 34 Filed 06/30/21 Page 3 of 3 Page ID #:221



   1         This Motion is made following conference of counsel pursuant to Local Rule
   2
       7-3 which took place on June 23, 2021.
   3
   4 DATED: JUNE 30, 2021                      /S/ BENJAMIN M. SADUN
   5                                        BENJAMIN M. SADUN (287533)
                                            benjamin.sadun@dechert.com
   6                                        DECHERT LLP
   7                                        US Bank Tower, 633 West 5th Street,
                                            Suite 4900
   8                                        Los Angeles, CA 90071-2013
   9                                        Phone: (213) 808-5721; Fax: (213) 808-5760

  10                                        KATHLEEN N. MASSEY (pro hac vice)
  11                                        Kathleen.massey@dechert.com
                                            MARK CHEFFO (pro hac vice forthcoming)
  12                                        mark.cheffo@dechert.com
  13                                        DECHERT LLP
                                            Three Bryant Park
  14                                        1095 Avenue of the Americas
  15                                        New York, NY 10036
                                            Phone: (212) 698-3500; Fax: (212) 698 3599
  16                                        Attorneys for Defendants
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2                    CASE NO. 8:21-CV-00338
                                       NOTICE OF MOTION
